Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 24,
2014




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00315-CV


          WALTER P. MOORE & ASSOCIATES, INC., Appellant

                                       V.

KENNEDY ASSOCIATES/ARCHITECTS, INC. D/B/A KAI DESIGN AND
    BUILD; KAI CONSTRUCTION SERVICES, LLC D/B/A KAI
CONSTRUCTION, A MISSOURI LIMITED LIABILITY CORPORATION;
      AND KAI ALLIANCE, LC D/B/A KAI TEXAS, Appellees

                     On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-45414


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed March 26, 2014. On July 15, 2014,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.
                                           PER CURIAM

Panel consists of Justices Busby, Donovan and Brown.




                                       2